Citation Nr: 1048458	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-38 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA benefits.  


WITNESS AT HEARING ON APPEAL

Appellant and A. B.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 RO decision that determined that the 
appellant had no legal entitlement to VA benefits.  In April 
2010, the appellant testified at a Travel Board hearing at the 
RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The RO received the appellant's claim for VA compensation 
benefits and for a VA nonservice-connected pension in February 
2008.  In a June 2008 decision, the appellant's claim for 
entitlement to VA benefits was denied on the basis that he did 
not have the required military service to be eligible for VA 
benefits.  The RO indicated that the National Personnel Records 
Center (NPRC) found that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  

The Board observes that in February 2008, March 2008, and June 
2008, the RO requested verification of the appellant's service 
from the NPRC.  The RO indicated that the Veteran's branch of 
service was in the Philippine Commonwealth Army, USAFFE (U.S. 
Armed Forces, Far East); that he served from October 29, 1941, to 
February 18, 1946; and that his unit of assignment was Combat 
Company, 92nd Infantry.  The RO spelled the Veteran's first name 
as "[redacted]" or "[redacted]".  The RO reported that the appellant's 
date of birth was January [redacted], 1920, and that he was born in 
Saban, St Miguel, Leyte, Philippines.  The RO did not refer to 
the names of the appellant's father or mother, but did note the 
name of the appellant's spouse.  The appellant's all service 
number was listed as "[redacted]".  In a response dated in May 
2008, the NPRC indicated that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States Armed 
Forces.  

The appellant subsequently provided additional information, and 
in April 2009, the RO again requested verification of the 
appellant's service from the NPRC.  The RO spelled the 
appellant's first name as "[redacted]" and provided the appellant's 
father's name, although not his mother's name.  The RO listed the 
appellant's all service number as "[redacted]".  The remaining 
information provided by the RO was essentially the same as the 
information listed above pursuant to the February 2008, March 
2008, and June 2008 requests.  In a June 2009 response, the NPRC 
noted that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized guerillas, 
in the service of the United States Armed Forces.  

In a statement received in August 2009, the appellant reported 
that his first name was "[redacted]" and that his all service 
number was "[redacted]".  In September 2009, the RO again requested 
verification of the appellant's service from the NPRC.  The RO 
spelled the appellant's first name as both "[redacted]" and 
[redacted]" and listed the Veteran's all service number as 
"[redacted]".  The remaining information provided by the RO 
was essentially the same as the information listed pursuant to 
the April 2009 request (noted above).  In an October 2009 
response, the NPRC again reported that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the United 
States Armed Forces.  

The Board observes that in a subsequent January 2010 statement, 
the appellant reported that he was called to active duty on 
October 19, 1941.  The Board notes that the RO had previously 
indicated that the appellant's service began on October 29, 1941.  
Additionally, in a statement received in January 2010, the 
appellant listed his mother's name.  The Board notes that the RO 
had not previously listed the appellant's mother's name in their 
requests to the NPRC.  

Further, at the April 2010 Board hearing, the appellant testified 
that he started his period of service in January 1941.  He stated 
that he started training from January 1941 to June 1941, and that 
he was called to active duty on October 29, 1941.  The appellant 
stated that although a service record indicated that he was 
discharged in February 1946, he believed that he was actually 
discharged in 1948.  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), 
the U.S. Court of Appeals for the Federal Circuit held that, 
pursuant to both 38 C.F.R.  § 3.203(c) and the Secretary's 
statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), 
new evidence submitted by a claimant (including relevant lay 
affidavits and documentary evidence) in support of a request for 
verification of service from the service department must be 
submitted to the service department for review.  Here, it appears 
that the appellant has submitted new evidence and argument.  The 
appellant has reported that his service began on October 19, 
1941, instead of October 29, 1941.  At the April 2010 Board 
hearing, the appellant subsequently reported that he actually 
served from January 1941 until 1948.  He also has listed his 
mother's name, which was not of record previously.  As this 
information submitted by appellant has not been submitted to the 
NPRC in conjunction with a request for verification of 
appellant's service, such information should be forwarded to the 
service department for the purpose of attempting to verify his 
service.  See Capellan, 539 F.3d at 1381-1382 (holding that the 
correct interpretation of the governing statutes and regulations 
requires that a claimant's new evidence be submitted and 
considered in connection with a request for verification of 
service from the service department, and that VA is required to 
ensure consideration of all procurable and assembled data, 
including lay evidence, in connection with a request for 
verification of service from the service department).

Finally, the Board observes that the appellant's July 2008 notice 
of disagreement, as well as a statement dated in August 2008, 
either have not been translated to English, or the translations 
are not currently associated with the appellant's claims file.  
Therefore, the Board also finds that these documents should be 
translated into English and that the translations should be 
associated with the appellant's claims file.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Translate the July 2008 notice of 
disagreement, as well as the appellant's 
August 2008 statement, into English, and 
associate the respective translations with 
the appellant's claims file.  

2.   Contact the National Personnel Records 
Center (NPRC) and make a new request for 
verification of the appellant's service.  
Provide NPRC copies of all relevant evidence 
(including lay and documentary evidence) 
regarding the appellant's claimed service.  
The evidence to be submitted to the NPRC 
should include the following: (1) a January 
2010 statement from the appellant that 
reported that he was called to active duty on 
October 19, 1941; (2) the appellant's 
statement received in January 2010, which 
listed his mother's name; (3) and the 
testimony from the appellant that he actually 
served from January 1941 to 1948.  

3.  After receipt of NPRC's reply, and after 
any other development indicated by the state 
of the record, readjudicate the issue of 
whether the appellant has legal entitlement to 
VA benefits.  If the benefit sought remains 
denied, the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



